The opinion herein opens the door too wide and permits collateral evidence which is wholly inadmissile. No principle heretofore estalished would authorize the introduction of evidence that appellant's father had brought a sequestration suit against the witnesses' father, with which the witnesses had no connection, and especially that said fathers had agreed to compromise the prosecution and civil suit, with which the witnesses had no connection. And no precedent can be found for any such holding. On *Page 218 
the contrary, both principle and precedent are against the holding. (State v. Cunningham, 153 Pac. Rep., 499.)
The judge's action in removing, as he did, appellant's wife and child, was correct and presents no error. An accused should always be tried, as the law expressly requires, according to the law and the evidence, and not according to the effect and influence his wife and children may have on the jury. I think the judgment should be affirmed, not reversed.